DETAILED ACTION
Status of Claims
In the response filed December 15, 2021, Applicant amended claims 1-15 and added claims 16-20.  Claims 1-20 are pending in the current application. 

Information Disclosure Statement
The information disclosure statements (IDS) received on September 9, 2021 and January 13, 2022 have been considered by examiner.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 13-15 for being drawn to a transitory propagating signal per se have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments with respect to the Alice rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant asserts that the claimed invention is analogous to Example 40 by providing an improved method of redeeming electronic offers.  Examiner respectfully disagrees.  In Example 40, the additional elements of the claimed invention recited a specific manner of collecting additional NetFlow protocol data whenever the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network.  In the instant application,  the claimed invention recites redeeming offers using an electronic card. There is no specific or unconventional manner in which the offers are redeemed. The rejection is maintained. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered but they are not persuasive.  Applicant asserts that Thomas does not teach or suggest “facilitate redemption of one of the electronic vendor offers based on and in response to receiving the user selection to rotate between the front face image and the rear face image” because Thomas scans the machine readable indicia using a physical reader.  Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Scans the machine readable indicia using a physical In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 

Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 
The identified limitations of independent claim 1 (representative of independent claims 8 and 13) recite:
provide, via an electronic vendor offer manager, an electronic card for display via a graphical user interface at a user device, the electronic card having a front face image and a rear face image
at an image rotation icon, to rotate between the front face image and the rear face image of the electronic card provided for display
facilitate redemption of one of the electronic vendor offers based on and in response to receiving the user selection to rotate between the front face image and the rear face image
The identified limitations recite a method and system that displays an online loyalty or discount card on a graphical user interface where the user can select to view the front and back of the card to view to card information, which is a method of marketing (providing loyalty or discount card) and interaction between people (interacting with the online card).  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite: 
a processor
computer storage memory having computer-executable instructions stored thereon which  when executed by the processor
receive a user selection
This judicial exception is not integrated into a practical application. The processor in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-7, 9-12, 14, and 15-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, claims 2-4, 9, and 14 recite information recites on the online cards such as identification and offer data, claims 5-7, 10-12, and 15 recite, searching for one or more of the electronic discount card, the electronic loyalty card, and the electronic coupon according to a user-provided search criteria; activating at least one of the electronic discount card and the electronic loyalty card; and utilizing the electronic discount card, the electronic loyalty card, or the electronic coupon provided for display, claims 15 and 17 recite providing vendor offers using geographic location, and claims 16, and 18-20 recite information included on the front or rear of the electronic card including a bar code or terms and/or conditions (marketing and commercial interactions).  
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional See claims 1: processors to receive user selection of card display, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-7, 9-12, 14, and 15-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.
	
	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-14, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Thomas et al. (US 2014/0025519 A1).

Regarding 1, 8, and 13, Thomas discloses a system to manage different types of electronic vendor offers, wherein the electronic vendor offers comprise discount vendor offers associated with electronic cards, the system comprising: 
a processor (Paragraph [0058]); and 
computer storage memory having computer-executable instructions stored thereon which (Paragraph [0053]), when executed by the processor, configure the system to: 
provide, via an electronic vendor offer manager, an electronic card for display via a graphical user interface at a user device, the electronic card having a front face image and a rear face image (Fig. 6; Paragraph [0063]: Data record 90-1 is of the URI Scheme Definition "LoyaltyCard://" In the present embodiment display 224-E shows the front of a virtual loyalty card issued by a pharmacy, whereas display 224-F shows the back of the same virtual loyalty card); 
receive a user selection, at an image rotation icon, to rotate between the front face image and the rear face image of the electronic card provided for display (Paragraph [0063]: depressing touchscreen 202 in the indicated area of display 224-C will invoke display 224-E. Depressing touchscreen 202 in the indicated area of display 224-E will invoke display 224-F. Display 224-E and display 224-F show the contents of data record 90-1 corresponding to a first card. Data record 90-1 is of the URI Scheme Definition "LoyaltyCard://" In the present embodiment display 224-E shows the front of a virtual loyalty card issued by a pharmacy, whereas display 224-F shows the back of the same virtual loyalty card); and 
facilitate redemption of one of the electronic vendor offers based on and in response to receiving the user selection to rotate between the front face image and the rear face image (Figs. 6 and 8; Paragraphs [0063] -[0064] and [0069]-[0071]: the front of the electronic card (224-E and 224-I) includes an identification and general details of the electronic card. The back of the electronic card (224-F and 224-J) includes a bar code and/or identification number of the electronic card to redeem offers associated with said electronic card (i.e., loyalty benefits at pharmacy, $50 off at dentist).
Regarding claim 2, Thomas discloses: 
wherein the electronic card is provided for display, and 

wherein the front face discount data includes one or more of identification data of the electronic  card, contact information data associated with the electronic  card, terms and conditions data associated with the electronic  card, and expiration data of the electronic  card(Fig. 8; Paragraph [0069]); and 
wherein the rear face image of the electronic  card includes one or more of rear face discount card data and links to the rear face discount card data (Fig. 8; Paragraph [0071]), 
wherein the rear face discount card data includes one or more offers data provided by the electronic  card(Fig. 8; Paragraph [0071]).
Regarding claim 3, Thomas discloses: wherein the electronic card is an electronic loyalty card that is provided for display (Fig. 6; Paragraph [0063]), and 
wherein the front face image of the electronic loyalty card includes one or more of front face loyalty card data and links to the front face loyalty card data (Fig. 6; Paragraph [0063]), 
wherein the front face loyalty card data includes one or more of identification data of the electronic loyalty card, contact information data associated with the electronic loyalty card, terms and conditions data associated with the electronic loyalty card, and expiration data of the electronic loyalty card(Fig. 6; Paragraph [0063]); and 
wherein the rear face image of the electronic loyalty card includes one or more of rear face loyalty card data and links to the rear face loyalty card data (Fig. 6; Paragraph [0065]), 
wherein the rear face loyalty card data includes one or more offers data provided by the electronic loyalty card, and/or user usage data of the electronic loyalty card or tracking of user loyalty data (Fig. 6; Paragraph [0065]).
Regarding claim 4, Thomas discloses: wherein the electronic card is an electronic coupon that is provided for display,
wherein the front face image of the electronic coupon includes one or more of front face coupon data and links to the front face coupon data (Fig. 8; Paragraph [0069]), 
wherein the front face coupon data includes one or more of identification data of the electronic coupon, contact information data associated with the electronic coupon, terms and conditions data 
wherein the rear face image of the electronic coupon includes one or more of rear face coupon data and links to the rear face coupon data(Fig. 8; Paragraph [0071]), 
wherein the rear face coupon data includes one or more of the vendor offers provided by the electronic coupon (Fig. 8; Paragraph [0071]).
Regarding claims 5 and 10, Thomas discloses initiating a search for the electronic card according to a user-provided search criteria (Paragraph [0088]).
Regarding claims 6 and 11, Thomas discloses activating the provided electronic card (Fig. 14; Paragraph [0124]).
Regarding claims 7 and 12, Thomas discloses initiating utilization of the electronic card and one or more portions thereof (Paragraph [0115]).
Regarding claims 9 and 14, Thomas discloses: 
wherein the electronic  card is provided for display, and wherein the front face image of the electronic  card includes one or more of front face discount card data and links to the front face discount card data(Fig. 8; Paragraph [0069]), 
wherein the front face discount data includes one or more of identification data of the electronic  card, contact information data associated with the electronic  card, terms and conditions data associated with the electronic  card, and expiration data of the electronic  card(Fig. 8; Paragraph [0069]); and 
wherein the rear face image of the electronic  card includes one or more of rear face discount card data and links to the rear face discount card data(Fig. 8; Paragraph [0071]), 
wherein the rear face discount card data includes one or more offers data provided by the electronic  card(Fig. 8; Paragraph [0071]);
wherein the electronic card is a loyalty card that is provided for display, and wherein the front face image of the electronic loyalty card includes one or more of front face loyalty card data and links to the front face loyalty card data (Fig. 6; Paragraph [0063]), 
wherein the front face loyalty card data includes one or more of identification data of the electronic loyalty card, contact information data associated with the electronic loyalty card, terms and 
wherein the rear face image of the electronic loyalty card includes one or more of rear face loyalty card data and links to the rear face loyalty card data(Fig. 6; Paragraph [0065]), 
wherein the rear face loyalty card data includes the one or more offers data provided by the electronic loyalty card, and/or user usage data of the electronic loyalty card or tracking of user loyalty data (Fig. 6; Paragraph [0065]);
wherein the electronic card is an electronic coupon that is provided for display, and wherein the front face image of the electronic coupon includes one or more of front face coupon data and links to the front face coupon data(Fig. 8; Paragraph [0069]), 
wherein the front face coupon data includes one or more of identification data of the electronic coupon, contact information data associated with the electronic coupon, terms and conditions data associated with the electronic coupon, and expiration data of the electronic coupon (Fig. 8; Paragraph [0069]); and 
wherein the rear face image of the electronic coupon includes one or more of rear face coupon data and links to the rear face coupon data (Fig. 8; Paragraph [0071]), 
wherein the rear face coupon data includes the one or more offers data provided by the electronic coupon (Fig. 8; Paragraph [0071]).
Regarding claim 16, Thomas discloses further comprising entering an authentication code to confirm the redemption of the one of the electronic vendor offers, the authentication code comprising a QR code (Fig. 6; Paragraph [0064].
Regarding claim 18, Thomas discloses further comprising: upon redeeming the one of the electronic vendor offers by rotating the electronic loyalty card between the front face image and the rear face image, designating an indicator of the electronic loyalty card as fulfilled (Paragraph [0071]).
Regarding claim 19, Thomas discloses further comprising: upon receiving a selection of an icon associated with the front face image or the rear face image, providing information associated with conditions of the one of the electronic vendor offers (Fig. 8; Paragraph [0071]).
Regarding claim 20, Thomas discloses further comprising updating the electronic card upon facilitating the redemption of the one of the electronic vendor offers to reflect the redemption (Paragraph [0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 17 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas et al. (US 2014/0025519 A1) in view of Hertel et al. (US 2009/0288012 A1).

Regarding claim 15, Thomas discloses wherein the method further comprises: 
searching for electronic discount cards according to a user-provided search criteria (Paragraph [0088]);
activating the electronic discount cards (Fig. 14; Paragraph [0124]).
Thomas discloses the limitations above. Thomas does not explicitly disclose:
 providing a list of the activated electronic discount cards, the list ordered based on vendor location relative to the user device.

providing a list of the activated electronic discount cards, the list ordered based on vendor location relative to the user device (Paragraph [0084]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify Thomas to disclose providing a list of the activated electronic discount cards, the list ordered based on vendor location relative to the user device as taught by Hertel because it would have effectively improved promotional offers sent to the user. Thomas discloses a visual artifact encoded with content for acquiring an electronic data record associated with dynamic content is acquired at a portable electronic device (Thomas Abstract). Using the secured electronic transaction system of Hertel would provide a unified and integrated configuration that is composed of a payment system, an advertising system, and an identity management system as well as their associated methods such that the unified system has all of the benefits of the individual systems as well as several additional synergistic benefits (Hertel Abstract).
Regarding claim 17, Thomas does not explicitly disclose further comprising: receiving an indication of a geographical location from the user device, the geographical location based on a GPS or cellular identified location; and 
based on the indication, providing the electronic card via the electronic vendor offer manager.
Hertel teaches:
receiving an indication of a geographical location from the user device, the geographical location based on a GPS or cellular identified location (Paragraph [0084]); and 
based on the indication, providing the electronic card via the electronic vendor offer manager (Paragraph [0084]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify Thomas to disclose receiving an indication of a geographical location from the user device, the geographical location based on a GPS or cellular identified location; and based on the indication, providing the electronic card via the electronic vendor offer manager  as taught by Hertel because it would have effectively improved promotional offers sent to the user. Thomas discloses a visual artifact encoded with content for acquiring an electronic data record associated with dynamic content is acquired at a portable electronic device (Thomas Abstract). Using the secured electronic transaction system of .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621